Title: To John Adams from Alexander Hill Everett, 9 March 1814
From: Everett, Alexander Hill
To: Adams, John


				
					Hon. John Adams. Esq.Sir,
					Boston. 9 March. 1814.
				
				I take the liberty of sending you a republication in the pamphlet form, of a series of papers essays that were published in one of the papers in this town during the Session of the legislature. They were prompted by a sincere conviction that the tranquillity and Union of the Country were really in danger and that every good citizen was bound to make such efforts as lay in his power, however feeble, to avert it:—At present the appearance of things is rather brighter than it was then, but as the same spirit is liable to revive again at every opportunity, the trifling effect that a republication of these papers may be expected to have will still be good.In declaring opinions of this sort at this time and in this place, I know that I expose myself to considerable obloquy: a small foretaste of which I have already been favoured with: but if they should have the good fortune to meet with your approbation and to promote in the smallest degree the real welfare of our country, I shall count abuse as nothing in so good a cause.In a note on page 48: you will observe that I adduce a passage from Stoddarts Louisiana to shew that it was your intention at one time to take possession of the island of New-Orleans. As I have here placed this matter entirely on the authority of Major Stoddart, I would also beg leave to assure you, Sir, in addition that I never have heard or saw the least intimation on the subject in any other quarter: though considering the treatment we had received from Spain I presume such a measure would have been perfectly justifiable.I beg you, Sir, to accept the assurance of the profound respect, with /  which I am your most obedient servant—
				
					A. H. Everett.
				
					
				
			